Citation Nr: 1100101	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-38 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a neurosis.  



REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney 
At Law



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought on appeal.   

In an October 2007 decision, the Board previously denied the 
Veteran's claim of service connection for a neurosis, among other 
claims.  In that decision, the Board found that the Veteran's 
neurotic disorder, diagnosed as depression, had not been 
manifested in service and was not causally related to service, to 
include as due to exposure to herbicide agents.  The Veteran 
subsequently appealed the Board's denial to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In March 2010, the Court issued a Memorandum Decision which 
vacated that portion of the October 2007 Board decision which 
denied disability compensation benefits for a neurosis, and 
remanded the case to the Board for further appellate review.  The 
case was then returned to the Board for appropriate action 
consistent with the decision of the Court.  

The issues of entitlement to an increased evaluation for migraine 
headaches and tinea pedis, which were previously remanded by the 
Board in October 2007, were finally adjudicated in a June 2010 
Board decision.    


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are devoid of 
complaints, diagnosis, or treatment for a psychiatric disorder, 
to include a neurosis.

2.  The Veteran's account of having had disabling psychiatric 
symptomatology beginning in service is not deemed credible. 

3.  The preponderance of the evidence weighs against a finding 
that a neurosis had its onset in service or is otherwise causally 
related to service, to include exposure to herbicide agents and 
an event or incident therein.  


CONCLUSION OF LAW

A neurosis was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(iii), 3.309(e) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Court Memorandum Decision

In its March 2010 Memorandum Decision, the Court held that the 
Board had failed to provide an adequate statement of reasons or 
bases as to whether VA had complied with the duty to assist the 
appellant.  Specifically, the Court concluded that the Board 
erred by failing to discuss whether a psychiatric examination and 
medical nexus opinion was warranted with respect to the claim.  
The Court also directed the Board to assess the credibility of 
the Veteran's statements regarding the onset of his 
symptomatology when determining whether he was entitled to a 
medical examination before deciding the claim.  

The Court also considered the Veteran's litigative argument that 
the Board's decision had, in effect, denied service connection 
for PTSD because his neurosis claim must be deemed to have 
encompassed the PTSD issue.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 4 (2009).  The Court found that the Board decision did 
not contain any discussion regarding a PTSD claim.  Citing 
Clemons, which was issued after the Board's decision, the Court 
then instructed the Board to ascertain the Veteran's intent in 
his claim, based on the reasonable expectations of a non-expert, 
self-represented claimant and the evidence developed in the 
processing of the claim, in determining the scope of his mental 
disability claim.  The Court stated that the Board must consider 
the Veteran's description of his claim and his symptoms, as well 
as the information submitted and obtained in support of the 
claim.  Further, the Board must make a factual determination in 
the first instance as to whether the issue of service connection 
for a neurosis included the issue of PTSD or constituted a 
separate claim for compensation benefits.  

In consideration of the foregoing, the Board has reviewed the 
evidentiary record to determine whether the Veteran's current 
claim encompasses the issue of service connection for PTSD.  Upon 
careful review, the Board finds that the PTSD issue is not 
encompassed within the claim on appeal, for reasons explained 
below.   

The record reveals that the Veteran has previously filed multiple 
claims seeking service connection for PTSD since separating from 
service.  Indeed, he specifically filed a claim for "post-
traumatic stress" in February 1992.  He also asked that VA 
consider his September 1993 statement as a "claim for post 
traumatic stress disorder" and specifically wrote that he had 
"PTSD problems" in a March 1994 letter submitted in connection 
with his 1993 claim.  He also sent a written statement dated in 
June 1995 discussing his in-service stressor events in support of 
another claim for PTSD and, later, wrote a letter dated in 
September 1998 wherein he asked VA to establish entitlement for 
his "continuing post traumatic stress disorder." 

The Board further notes that the RO denied the Veteran's claims 
of service connection for PTSD in March 1993, November 1994, May 
1996, and June 1999.  Because the Veteran did not appeal any of 
those decisions, they are final.  

Most recently, the Veteran specifically mentioned PTSD in a 
September 2003 letter, which the RO treated as an application to 
reopen his previously disallowed claim .  The RO subsequently 
denied that PTSD claim in a June 2004 rating decision.  The 
Veteran filed a Notice of Disagreement (NOD) as to the PTSD 
denial in October 2004, and the RO issued a Statement of the Case 
(SOC) in May 2006.  He did not file a substantive appeal in 
response to the May 2006 SOC, and therefore the June 2004 rating 
decision denying service connection for PTSD is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Thus, historically and on several occasions, the Veteran has 
demonstrated a clear intent to file a claim, specifically, for 
compensation benefits for the disability of PTSD.  The Veteran 
even had a separate claim and initiated an appeal for PTSD, which 
he did not perfect, during the course of the instant 
claim/appeal.  

Pursuant to the Court's directive, the Board notes that in his 
October 2002 written statement (on a VA Form 21-4138) the Veteran 
specifically identified the disability of neurosis in filing his 
claim for service-connection.   He also submitted an 
authorization and consent to release information to VA regarding 
treatment received for a neurosis from 1980 to 2002.  He made no 
mention of PTSD.   

Although the Board observes that the Veteran initially wrote on 
the October 2002 VA Form 21-4138 that he was requesting that his 
claim be reopened, he had not previously filed a claim for 
neurosis, and that diagnosis had not been considered in any prior 
adjudication, including in his multiple claims for PTSD.  Thus, 
the Board concludes that the Veteran's request that his claim be 
reopened was not in any way a reference to his previously 
disallowed claim for PTSD; instead, he clearly was pursuing a 
claim of service connection for a neurotic disorder. 

In summary, the Veteran has previously been afforded the 
opportunity to pursue an appeal with respect to his claim for 
PTSD.  That most recent PTSD claim was separately filed and 
adjudicated after the filing of his neurosis claim.  However, 
after filing an NOD as to the denial of his PTSD claim, he failed 
to file a substantive appeal with respect to that claim and, 
consequently, his appeal of the RO's denial of the claim was not 
perfected.  VA did not subsequently take any action which would 
reasonably have led the Veteran to believe that the PTSD claim 
was on appeal, or that it was encompassed within his separately-
proceeding neurosis claim.  See Percy v. Shinseki, 23 Vet. App. 
37 (2009) (VA waived objection to untimeliness of substantive 
appeal by taking actions which led the Veteran to believe that an 
appeal had been perfected).

Thus, because review of the evidentiary record reveals that the 
Veteran did not intend to file a claim of service connection for 
the disability of PTSD when he filed his 2002 claim for a 
neurosis, as explained above, the Board finds that the issue of 
service connection for PTSD is not encompassed within the now-
pending issue of service connection for a neurosis.  The 
Veteran's claim for PTSD constituted a separate claim for 
compensation benefits.  

In consideration of the foregoing, the Board finds that the issue 
currently on appeal before us, on remand from the Court, is 
entitlement to service connection for a neurosis, as listed on 
the first page of the present decision.  

The Board will consider whether a medical examination with a 
medical nexus opinion is warranted for the Veteran's claimed 
neurosis, in the duty-to-assist discussion below.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
attorney has alleged any prejudicial or harmful error in VCAA 
notice, and the Board finds, based upon the factors discussed 
herein, that no prejudicial or harmful error has been 
demonstrated in this case.

In the present case, the Veteran was not provided with adequate 
notice with respect to his claim prior to the May 2003 denial.  
However, as will be explained below, adequate notice was 
subsequently sent to the Veteran and his claim was later 
readjudicated.  Thus, the timing error has been cured.  See 
Mayfield, supra.      

In notice letters dated in February 2003 and May 2006, the 
Veteran was informed of the evidence needed to establish 
entitlement to service connection for his claimed neurosis.  He 
was also advised regarding what evidence VA would obtain and make 
reasonable efforts to obtain on his behalf in support of his 
claim.  

In particular regard to Dingess requirements, the Veteran was 
advised in the February 2003 notice letter, that VA may be able 
to pay him from the date his claim was received if the 
information and evidence requested was received within one year 
from the date of the letter and VA found that he was entitled to 
benefits, which addressed the element of effective date.  He was 
also informed, in the subsequent May 2006 notice letter, how VA 
determines the disability rating and effective date once service 
connection is established.

Moreover, the record reflects that the Veteran has been provided 
with a copy of the above rating decision, the September 2004 SOC, 
and the May 2006 SSOC, which included discussion of the facts of 
the claim, pertinent laws and regulations, notification of the 
bases of the decision, and a summary of the evidence considered 
to reach the decision.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

With regard to VA's statutory duty to assist, the Board notes 
that the Veteran's (STRs) are included in the claims folder.  In 
addition, post-service treatment records adequately identified as 
relevant to the claim have been submitted or otherwise obtained, 
to the extent possible, and are associated with the claims 
folder.  

The RO did not obtain a medical examination or medical opinion 
with respect to the claim seeking service-connection for a 
neurosis.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence which 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

However, upon review of the record, the Board finds that no such 
examination or opinion is needed in the present case.  As will be 
explained below, there is no indication that a neurosis had its 
onset during the Veteran's active service, and the Board does not 
find the Veteran's lay account of having suffered from 
psychiatric problems beginning in service to be credible.  
Further, there is no credible evidence competently linking the 
Veteran's claimed neurosis to service, to include presumed 
exposure to herbicide agents.  Thus, a remand for an examination 
and/or opinion is not necessary to decide the claim.  Because the 
evidentiary record provides no basis to grant this claim as will 
be explained in greater detail below, and in fact contains ample 
evidence against the claim, the Board finds no basis to remand 
this issue for a VA examination and/or to obtain a medical 
opinion.

Neither the Veteran nor his attorney has made the RO or the Board 
aware of any other evidence relevant to his appeal that needs to 
be obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claim adjudicated herein.  In view of the foregoing, the 
Board will proceed with appellate review.  

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Hickson v. West, 12 Vet. App. 
247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety 
days or more of active service, and certain chronic diseases, 
such as a psychosis, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, the 
Veteran must show the following: (1) that he served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975; (2) that he currently suffers 
from a disease associated with exposure to certain herbicide 
agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the 
current disease process manifested to a degree of 10 percent or 
more within the specified time period prescribed in section 
3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law 
No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there was a statistical association between the suspect 
disease and herbicide exposure, taking into account the strength 
of the scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease. 
The NAS was required to submit reports of its activities every 
two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding 
AL amyloidosis to the list of presumptive disabilities in the 
regulation).  

The most recent issuance by the Secretary has added hairy cell 
leukemia and other chronic B-cell leukemias, Parkinson's disease, 
and ischemic heart disease to the list of presumptive 
disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 
53,202-16 (Aug. 31, 2010).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Lay persons can also provide an eye-witness account 
of an individual's visible symptoms.  See Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 
	
	In the present case, the Veteran seeks entitlement to service 
connection for a neurosis as due to exposure to herbicide agents 
during his Vietnam service.  He also generally asserts, in the 
alternative, that he has a neurosis which is directly related to 
service.  
	
Service records confirm that the Veteran served in the Republic 
of Vietnam from December 1969 to February 1971.  His DD Form 214 
also shows that he was awarded the Vietnam Service Medal and 
Vietnam Campaign Medal.  Thus, he has the requisite service in 
Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and 
therefore, he is presumed by law to have been exposed to 
herbicide agents, to include Agent Orange, during service in the 
absence of affirmative evidence to the contrary.

However, the Veteran is not entitled to presumptive service 
connection based on herbicide exposure because no psychiatric 
disability, to include a neurosis, is enumerated as a disease 
associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  Thus, because the Secretary has not specifically 
found any linkage between a psychiatric disorder and herbicide 
exposure, the claimed disorder cannot be presumed to be due to 
Agent Orange exposure.

Nonetheless, the availability of presumptive service connection 
for a disability based on exposure to herbicides does not 
preclude a veteran from establishing service connection with 
proof of direct incurrence or aggravation in service.  See Stefl 
v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

The Board recognizes that the Veteran has asserted in various 
written statements that his mental problems began during his 
Vietnam service.  However, the evidentiary record does not 
support his assertion, and the Board is required to address the 
credibility of his lay account of having a continuity of mental 
problems since service.  

The Veteran's STRs are devoid of complaints, findings, or 
treatment for a psychiatric disorder, to include a neurosis.  In 
addition, when he underwent a neuropsychiatric examination in 
February 1972 in connection with an unrelated claim for migraine 
headaches, the Veteran made no mention of having psychiatric 
problems.  The examiner noted that the Veteran's mental status 
was basically negative.  Although the examiner acknowledged that 
the Veteran was "hyper-sensitive and easy to anger" and the 
examiner felt hostility from the Veteran, he made no diagnosis of 
a psychiatric disorder at that time.  

The Board further observes that the Veteran underwent psychiatric 
evaluation in June 1984 by order of a judge, and was noted to be 
seeking help for alcohol use.  However, there was no reference to 
the Veteran's period of active service or to any psychiatric 
problems related thereto at that time.  

The first evidence of a psychiatric disorder was not shown until 
many years after separation from service.  Indeed, it appears 
that the Veteran's first mention of a psychiatric complaint 
allegedly related to service was in 1992, when he filed a claim 
of service connection for PTSD; this was approximately 21 years 
after his separation from service.  See Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may 
affect credibility of claimant's testimony).  See also 38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is 
proper to consider Veteran's entire medical history, including 
lengthy period with absence of complaints).  

It is also noted that the Veteran claimed, in September 1995, 
that he had first been treated for psychiatric complaints while 
in Vietnam.  However, as stated above, the STRs are devoid of 
treatment for psychiatric problems.  At that time, a long history 
of alcohol and polysubstance abuse by the Veteran was noted.  

The Board also observes that Veteran's prison treatment records 
contain past diagnoses of depression and PTSD and, at the May 
2003 VA examination, the examiner noted that the Veteran 
displayed a depressed affect.

Further, when the Veteran underwent a psychiatric examination in 
March 1996, he described hearing voices, a memory deficit, 
initial insomnia, and frightening nightmares, and the combat 
exposure scale reflected moderate to severe heavy combat.  
However, his PTSD psychological testing suggested malingering and 
the Veteran's combat exposure scale was inconsistent with the 
history that he provided in regard to his claimed combat 
experiences in Vietnam.  The examiner commented that his history 
was complicated by alcohol and substance abuse, and there was 
some question as to whether he was still drinking.  The Axis I 
diagnoses were alcohol dependence and polysubstance abuse; the 
Axis II diagnosis was personality disorder, not otherwise 
specified, with antisocial and passive-aggressive features. 

Thus, the documentation contemporaneous with service, i.e., the 
Veteran's STRs, do not show any complaint, diagnosis, or 
treatment referable to a psychiatric disorder.  The remainder of 
the evidentiary record is also silent for any indication of a 
psychiatric disorder until many years after service, even though 
the Veteran underwent multiple psychiatric evaluations in the 
years following service.  As noted, the Veteran did file claims 
for service-connected compensation benefits for other disorders, 
but did not file a claim for any psychiatric disorder until more 
than two decades after service.  Furthermore, the March 1996 
examiner did not find the Veteran credible and did not link any 
psychiatric disorder to service.  For the foregoing reasons, the 
Board does not find the Veteran's account of having a continuity 
of psychiatric symptomatology since service credible, and affords 
more probative value to the other evidence discussed above.

In summary, the Board finds the Veteran does not have a disease 
for which presumptive service connection based upon herbicide 
exposure is provided.  In addition, the credible and probative 
evidence of record is against finding that a neurosis was 
incurred during military service or that a psychosis was either 
manifested during service or  manifested to a compensable degree 
in the first post-service year, and there is no competent 
evidence of record otherwise relating the Veteran's currently 
claimed neurosis to his military service, to include his presumed 
exposure to herbicides.   

Therefore, based upon the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
claim for service connection for a neurosis, to include as 
secondary to herbicide exposure, and the benefit-of-the-doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a neurosis is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


